Title: Memorandums to William Short, [before 17 September 1788]
From: Jefferson, Thomas
To: Short, William



[before 17 Sep. 1788]

Memorandums for Mr. Short.

According to the route you propose at present you will probably see no part of the Rhone between Lyons and Pont St. Esprit. Consequently you will not pass Tains, where the Hermitage wine is made. Should any
 change of plan carry you by Tains, be so good as to enquire Who makes the 1st. 2d. and 3d. best crops of White Hermitage, what have been the best years for 7. or 8. years back, and how much per quart bottle the best crop of each year costs?
  
  Do not lodge chez Revol. He is unconscionable and there is a better house.
  
  Venice. Get for me the edition of the Vocabolario della Crusca printed in 5. vols. 4to. at Venice in 1741. I had rather have it unbound, but this is not very material. Qu. how it can be forwarded to me? This I must leave to your enquiry on the spot. All the seaports of Italy have communication with Marseilles where M. Cathalan would receive and forward it.
  The essential part of a Maccaroni machine, is 1. an iron mortar with the bottom out, except as to a little annulur or margin thus  2. a round peice of metal which drops into this mortar, and is supported on the margin at bottom, as on a shoulder.
  
    
      This iron is thus formed where all the black is solid.
      
    
  
  The white represents the apertures through which the Maccaroni are forced by a screw. I would wish to have one of these irons the smallest (as to diameter) that is ever used, but with holes for Maccaroni of the common size. I have no occasion for the mortar, because we can easily make that: only I should wish to know it’s depth, and the breadth of the margin left in the bottom of it.
  
  Avignon. To buy for me 6. dozen bottles of the wine of M. de Rochegude which resembles Madeira. It is as dry, not quite so strong, and a little paler. Chuse it of the best year, not under 6. years old. I think his homme d’affaires told me it would cost 24s. a bottle, the bottle included. At Nismes, ask leave at the Cabinet de Segur to have a model made of the vase in the form of the duck, which they were so good as to permit me to have a model of in May 1787, which has been lost by the accident you are acquainted with. The best tavern there is au Petit Louvre. They gave me a good red wine at about 3. sous the bottle. I had a good servant there named Blondin. He can tell you the workman who made the model in wood of the duck-shaped vase. I paid 18. livres for it. They did not know at the Cabinet de Segur who I was; but the Secretary and the Principal may remember me from the circumstance of the Model, and from my having given them one of Dro’s crowns. Be so good as to tell
 them from me that Congress have ordered me to have a series of Medals of the American war made, and to give sets of them to such Colleges or Cabinets as I shall think best: and that I propose to ask the Director of the Cabinet of Segur to accept a set for that Cabinet.
There is at Nismes a M. l’Abbé d’Arnal at the head of some steam mills, of very superior talents in Mechanics. I saw him also without his knowing me. He will remember me by the impertinence of my introduction to him, and by a subsequent breach of promise, which was to send him a description of the American manner of hanging the upper millstone of a grist mill. I wrote the description soon after I returned to Paris, but not being quite contented with it, I intended not to have sent it till the Marquis de la Fayette should go there, and to have explained it to him verbally, and asked him to explain it in like manner to the Abbé. As he does not go, you will be so good as to give the written description, with such further explanation as may be necessary to make it intelligible. Present my compliments also to the Abbé d’Arnal and my excuses for my failure.
